Case 1:18-cv-23240-CMA Document 32 Entered on FLSD Docket 10/09/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-23240-CIV-ALTONAGA/Goodman

  STEPHANE POIRIER,

         Plaintiff,
  v.

  CUBAMAX TRAVEL INC.,

        Defendant.
  _____________________________/

                                             ORDER

         THIS CAUSE came before the Court at an October 9, 2018 Hearing [ECF No. 31] on

  Defendant, Cubamax Travel Inc.’s Motion for Temporary Stay [ECF No. 16]. For the reasons

  stated in open court, it is hereby

         ORDERED AND ADJUDGED that Defendant’s Motion [ECF No. 16] is DENIED.

  The parties shall proceed with the deadlines set forth in the Order Setting Trial and Pre-Trial

  Schedule [ECF No. 14].

         DONE AND ORDERED in Miami, Florida, this 9th day of October, 2018.



                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
